Citation Nr: 9930900	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic back pain.

2.  Entitlement to a higher initial rating for service-
connected hypertension, currently evaluated as 
noncompensable.

3.  Entitlement to a higher initial rating for service-
connected anemia due to uterine fibroids, currently evaluated 
as noncompensable.  

4.  Entitlement to a higher initial rating for service-
connected migraines, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1991 to 
January 1997.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO made the following 
determinations: denied service connection for high 
cholesterol; granted service connection for migraine 
headaches and assigned a noncompensable rating; denied 
service connection for chronic back pain; granted service 
connection for hypertension and assigned a noncompensable 
rating; granted service connection for anemia due to uterine 
fibroids and assigned a noncompensable rating; and denied 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.  

In April 1997, the veteran filed her notice of disagreement 
and referred to her claims for migraines, fibroids with 
anemia, back pain, and hypertension.  A statement of the case 
was issued in April 1997 which addressed the issues of back 
pain, hypertension and fibroids with anemia.  In an April 
1997 decision, the RO determined that a compensable rating of 
10 percent was warranted for the migraines.  As a 10 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).  In April 1997, the veteran filed her substantive 
appeal.  The veteran requested a hearing at the RO before a 
member of the Board.  The hearing was scheduled, but the 
veteran failed to appear.  

The issues of higher initial ratings for service-connected 
hypertension and migraines will be addressed in the REMAND 
portion of this decision. 





FINDINGS OF FACT

1.  The veteran's history of low back pain dates back to her 
active period of service. 

2.  The veteran's service-connected anemia due to heavy 
periods associated with the fibroids does not require 
continuous treatment.  


CONCLUSIONS OF LAW

1.  Service connection is warranted for low back pain.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 3.303 (1998). 

2.  The criteria for a compensable rating for service-
connected anemia due to uterine fibroids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.116, 4.117, Diagnostic Codes 7613, 7700 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant facts have been properly developed and that 
the VA has fulfilled its duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 
3.103(a) (1998). 

Service Connection for Chronic Back Pain

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

The service medical records reflect the veteran's complaints 
of back pain in May 1992, after she slipped down some stairs.  
She also complained of low back pain in April 1993.  At that 
time, she reported that she started to experience pain after 
an automobile accident that occurred in October 1992.  She 
was evaluated and there were no significant findings.  Since 
that time, she continued to experience pain, particularly 
with prolonged standing or sitting, and in the evening.  She 
did not have any bowel or bladder symptoms, fevers, chills, 
night sweats, or exposure to TB.  She did not have urinary 
problems or flank pain.  The examiner reported an assessment 
of mechanical back pain and indicated that the x-rays showed 
that the lumbar spine showed some straightening on the 
lateral, otherwise normal.  The following was noted in the x-
ray report: normal alignment of the lumbar vertebral bodies 
with no significant intervertebral disk space narrowing; no 
evidence of spondylolisthesis; sacroiliac joints are normal 
in appearance; and no evidence of fracture of the sacrum or 
coccyx.  In January 1997, the veteran complained of low back 
pain radiating to the right shoulder.  The examiner reported 
an assessment of low back pain.  

The veteran was afforded a VA examination in March 1997.  At 
that time, she reported having intermittent problems with low 
back pain and occasional vague shooting pains going down the 
legs bilaterally to the knee, but not below the knee.  She 
denied numbness or tingling in the lower extremities.  She 
did not have bowel or bladder symptoms.  She reported that in 
1992, she was in an automobile accident and was treated at an 
emergency facility.  X-rays taken at that time were 
completely negative.  She was treated symptomatically with 
Robaxin.  She denied current neck pain.  She uses Tiger Balm 
and Icy Hot as topical agents on her lower back pain, and 
they are helpful on occasion.  There were no other complaints 
of joint pain.  The examiner reported an assessment of 
history of low back pain, currently neurologically intact 
without evidence of loss of range of motion.  

It is clear from the service medical records that there were 
several occasions in 1992 when the veteran was treated for 
complaints of low back pain related to injuries, and that she 
also complained of back pain during the month when she was 
separated from service.  Also, she continues to experience 
intermittent back pain and a history of back pain was the 
noted assessment at the time of her VA examination conducted 
within a few months after her separation from service.  Since 
the evidence of record tends to show that the veteran's 
problems with low back pain began during service and have 
continued since that time, service connection for low back 
pain has been established.  

Higher Initial Rating for Service-Connected Anemia due to 
Uterine Fibroids

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for her anemia due to uterine fibroids.  Thus 
the Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
With regard to the disability at issue, the Board finds that 
the evidence does not demonstrate that there was in increase 
or decrease in the disability that would suggest the need for 
staged ratings. 

In an April 1997 RO decision, entitlement to service 
connection for anemia due to uterine fibroids was 
established.  The disability is rated as noncompensable under 
the provisions of 38 C.F.R. § 4.116, Diagnostic Code 7613 
(1998).  This Diagnostic Code contemplates disease, injury or 
adhesions of the uterus.  A noncompensable rating is assigned 
when there are symptoms that do not require continuous 
treatment.  When symptoms require continuous treatment, a 
compensable evaluation of 10 percent is assigned.  When 
symptoms are not controlled by continuous treatment, a 30 
percent evaluation is assigned.  

The service medical records reflect findings of fibroids and 
the veteran's complaints of bleeding.  On VA examination in 
March 1997, the examiner noted that the veteran's anemia was 
most likely secondary to the veteran's heavy periods due to 
the uterine fibroids.  The examiner commented that the 
veteran did not appear anemic.  VA outpatient treatment 
records dated in 1998 reflect references to various health 
problems, including the veteran's fibroids.  

In this case, the noncompensable rating is appropriate.  The 
evidence of record establishes that the veteran suffers from 
anemia due to heavy menstrual periods because of her 
fibroids.  However, there are no indications in the record 
that the anemia requires continuous treatment, or that it is 
of such severity that a higher rating is warranted.  As noted 
by the VA examiner in March 1997, the veteran did not appear 
anemic.  Also, the VA outpatient treatment records do not 
indicate that the veteran's anemia requires continuous 
treatment.  Therefore, the disability picture presented does 
not approximate the criteria for a higher rating under 
Diagnostic Code 7613, and there is not a question as to which 
rating should apply.  38 C.F.R. § 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7613, do not provide a basis to assign a compensable 
evaluation for the disability at issue.  

Under 38 C.F.R. § 4.117, Diagnostic Code 7700 (1998), anemia, 
hypochromic-microcytic and megaloblastic, such as iron- 
deficiency and pernicious anemia, is rated as 10 percent 
disabling when hemoglobin is 10gm/100ml or less with findings 
such as weakness, easy fatigability or headaches.  As noted 
above, the veteran did not appear anemic at the time of the 
VA examination in 1997, and the treatment records do not 
indicate that there was an ongoing problem with the anemia.  
Also, the complaints of headaches that appear in the 
treatment records are related to the veteran's service-
connected migraines, and not anemia.  Therefore, the 
disability picture presented would not meet or be comparable 
to the criteria used to assign a 10 percent rating for anemia 
under Diagnostic Code 7700.  

Here, the preponderance of the evidence is against the 
veteran's claim for a higher initial rating for anemia due to 
uterine fibroids, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.  The appeal is denied.  

ORDER

Entitlement to service connection for low back pain has been 
established, and to this extent, the appeal is granted. 

Entitlement to a compensable rating for anemia due to uterine 
fibroids has not been established, and to this extent, the 
appeal is denied.  


REMAND

Higher Initial Rating for Service-Connected Hypertension

Service connection is currently in effect for hypertension.  
This disability has been assigned a noncompensable rating 
under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101.  Since the grant of service connection and the 
assignment of the rating on appeal here, amendments were made 
to the rating criteria used to evaluate cardiovascular 
disabilities.  62 Fed. Reg. 65207-65224 (1997).  The new 
rating criteria took effect January 12, 1998.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Rhodan v. West, 12 Vet. App. 55 (1998); Haywood v. West, 12 
Vet. App. 55 (1998).  

As noted above, the veteran is in disagreement with the 
initial rating assigned for this disability.  Thus the Board 
must consider the rating, and, if indicated, the propriety of 
a staged rating, from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the statement of the case 
reflects the consideration of the prior rating criteria.

The Board also points out that in developing the case, it is 
essential to obtain medical findings that are stated in terms 
conforming to the applicable rating criteria. See Massey v. 
Brown, 7 Vet. App. 204 (1994).  A thorough and 
contemporaneous examination should include the examiner's 
review of the veteran's medical history, and any tests deemed 
necessary to enable the examiner to describe the veteran's 
symptoms in terms consistent with the rating criteria.

Additionally, current VA or private treatment records related 
to the veteran's service-connected hypertension should be 
secured and associated with the claims folder.  
Higher Initial Rating for Service-Connected Migraines

As discussed in the Introduction, the veteran's claim of 
service connection for migraines was granted in April 1997.  
The disability was rated as noncompensable.  When she filed 
her notice of disagreement, the veteran referred to her 
migraines.  In a later April 1997 decision, the RO determined 
that a compensable rating of 10 percent was warranted for the 
migraines.  As noted, the appeal continues since a 10 percent 
evaluation is not the maximum rating available for this 
disability.  AB v. Brown, 6 Vet. App. 35 (1993).  However, a 
statement of the case that addresses this specific matter was 
not issued. 

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
pointed out that in cases where the Board's action on appeal 
in proceeding to decide a question that the Agency of 
Original Jurisdiction (AOJ) had not decided raises the 
possibility that a claimant will be prejudiced by not having 
been afforded the full benefits of the VA procedural 
safeguards.  Those safeguards include, but are not limited 
to, the right to a written notice of the decision made on his 
or her claim, the right to a hearing, and the right to 
representation.  Bernard v. Brown, 4 Vet. App. at 393.  

Accordingly, the issues noted above are REMANDED for the 
following actions:

1.  The RO should obtain any current (VA 
or private) medical records reflecting 
treatment of the veteran's service-
connected hypertension.  Once obtained, 
the RO should associate the records with 
the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of her 
hypertension.  The examiner should state 
the findings in terms consistent with the 
new rating criteria.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

3.  The RO should adjudicate the 
veteran's claims for higher initial 
ratings for hypertension and migraines, 
including consideration of staged 
ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Regarding the service-
connected hypertension, the newly 
amended provisions of 38 C.F.R. § 4.104 
should be taken into account.  

4.  If the determinations are adverse to 
the veteran, she should be provided a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion 
of the applicable laws and regulations, 
including amendments to 38 C.F.R. § 
4.104, and the reasons for the 
decisions.  The veteran should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

